 Case 1:20-cv-05826-BMC Document 22 Filed 02/02/21 Page 1 of 2 PageID #: 222




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


YOEL WEISSHAUS,
                               Plaintiff,

                - against -
                                                                   20-CV-05826 (BMC)(KNF)
ANDREW M. CUOMO, in his official and
Individual capacities,

                               Defendant.



                   NOTICE OF MOTION TO DISMISS THE COMPLAINT

          PLEASE TAKE NOTICE that defendant Andrew M. Cuomo, in his official and in his

personal capacity, by his attorney, LETITIA JAMES, Attorney General of the State of New

York, will move this Court before the Honorable Brian M. Cogan, United States District Judge,

at the United States Courthouse for the Eastern District of New York located at 225 Cadman

Plaza East, Brooklyn, New York 11201, at a date and time to be determined by the Court, for an

order dismissing the Complaint in the above-captioned action, filed December 1, 2020 pursuant

to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) for lack of subject matter jurisdiction and failure to state

a claim upon which relief can be granted.

          PLEASE TAKE FURTHER NOTICE that, in support of his motion to dismiss,

defendant shall rely upon the Memorandum of Law in Support of Defendant’s Motion to Dismiss

the Complaint, dated February 2, 2021; the Complaint itself; and all other pleadings and papers

herein.
 Case 1:20-cv-05826-BMC Document 22 Filed 02/02/21 Page 2 of 2 PageID #: 223




       PLEASE TAKE FURTHER NOTICE that, pursuant to this Court’s order, dated

January 14, 2021, any opposition papers to this motion to dismiss are due on or before

February 16, 2021, and defendant may reply on or before February 23, 2021.


Dated: New York, New York
       February 2, 2021
                                                    LETITIA JAMES
                                                    Attorney General of the
                                                    State of New York
                                                    Attorney for Defendant
                                                    By:
                                                    _________/S/_________________
                                                    TODD A. SPIEGELMAN
                                                    Assistant Attorney General
                                                    28 Liberty Street
                                                    New York, NY 10005
                                                    Tel. No.: (212) 416-8661

To:    Eugene Lynch, Esq.
       Law Offices of Eugene Lynch
       488 Empire Blvd., Suite 100
       Brooklyn, New York 11225
       Attorney for Plaintiff
